         Case 2:19-cv-00615-RAJ-MAT Document 156 Filed 11/23/20 Page 1 of 2




 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
 6                                 AT SEATTLE

 7   CHRIS HUNICHEN, individually and on
     behalf of all others similarly situated,
 8                                               CASE NO. C19-0615-RAJ-MAT
                        Plaintiff,
 9

10          v.

11   ATONOMI LLC, et al.,

12                      Defendants.              ORDER

13
     ATONOMI LLC,
14
                        Counterclaimant/Third-
15
                        Party Plaintiff,
16          v.

17   CHRIS HUNICHEN,

18                      Counter-Defendant,

19          &

20
     DAVID PATRICK PETERS, et al.
21
                        Third-Party
22
                        Defendants.
23


     ORDER
     PAGE - 1
          Case 2:19-cv-00615-RAJ-MAT Document 156 Filed 11/23/20 Page 2 of 2




 1         The Court, having reviewed the Motion to Dismiss Counterclaim and Third Party

 2   Claims, the Report and Recommendation of Mary Alice Theiler, United States Magistrate

 3   Judge, and the remaining record, does hereby find and ORDER:
 4         (1)    The Court adopts the Report and Recommendation;
 5
           (2)    The Motion to Dismiss Counterclaim and Third Party Claims (Dkt. 96) is
 6
     DENIED without prejudice; and
 7
           (3)    The Clerk is directed to send copies of this Order to counsel and to the
 8
     Honorable Mary Alice Theiler.
 9
           DATED this 23rd day of November, 2020.
10

11

12                                                A
13                                                The Honorable Richard A. Jones
                                                  United States District Judge
14

15

16

17

18

19

20

21

22

23


     ORDER
     PAGE - 2
